Blackford, J.
The only question presented by this case is, whether, upon a judgment by default, the plaintiff could take final judgment for the principal and interest of the obligation, without the intervention of a jury to assess the damages. We think he might. Whether the plaintiff could not, under certain circumstances, have had damages assessed by a jury to a greater amount, is not now the subject of inquiry. One thing is very certain, he was entitled from the face of the obligation to the amount, at least, of the principal and interest for which he took his judgment (1); and the defendants have no reason to complain (2).

Per Curiam.

The judgment is affirmed, with onQper cent, damages and costs.

 Vide Van Vleet v. Adair, this term, post.


 John v. Clayton, ante, p. 54.